Citation Nr: 1817695	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-25 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and N. C.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from January 1959 to January 1961, from March 1961 to February 1968, and from February 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In November 2017, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The undersigned left the record open for 60 days to allow the Veteran to submit additional evidence.  Additional evidence was received in December 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


REMAND

The Veteran contends that he currently has a low back disability which is related to his active duty service.  He reports that while he was in the Navy, a cowling from an A5 airplane fell on his back.  He reports that he was treated during service with pain medication and that he continues to have back pain following the in-service injury.

In a report of medical history for enlistment completed during his first period of active duty in January 1959, the Veteran indicated that he had injured his back in an automobile accident in March 1958.  The examiner noted that the Veteran reported that he had had occasional back pain when lifting heavy objects since the accident.  The accompanying report of medical examination completed in January 1959 was negative for any back related defects or complaints.  An October 1961 service treatment record entry noted the Veteran complained of back pain for seven days after dropping an airplane cowling on his back.  A May 1964 treatment record noted low back symptoms since the automobile accident in 1958.  In a September 1965 treatment record, he was diagnosed with chronic lumbar strain.  On separation examination in November 1969, the Veteran's spine was noted to be normal.  

The VA and private medical opinions of record do not adequately address the issue on appeal.  In an April 2013 VA examination report, the Veteran was diagnosed as having lumbago which the examiner related to his back injury during service and cited to the service treatment records as a rationale for the opinion.  In contrast, in a May 2013 VA medical opinion, the VA examiner determined that the Veteran had degenerative disc disease of the lumbar spine, status post laminectomy/fusion L1-L5.  The examiner provided a negative nexus statement noting that degenerative disc disease was not noted during service or for many years thereafter.  The examiner stated that the Veteran was treated for lumbar strain during active duty which does not cause degenerative disc disease.  In a statement submitted in December 2017, Dr. P. N., reported treating the Veteran for the past several years and opined that the Veteran's muscle injury is as likely as not related to his military service (although he specifically reported that he had not reviewed the service treatment records).  Moreover, it is unclear from Dr. P. N.'s report as to the current diagnosis of the muscle injury that he was relating to service.  

The Veteran testified at the November 2017 Board hearing that post-service, he injured his back on the job as a truck driver sometime in the 1980's and that he underwent spinal fusion surgery.  He indicated treatment for his back injury at the Minnesota Spinal Clinic.  The RO should attempt to obtain these records. 

In summary, there is evidence that the Veteran hurt his back in service.  There is also evidence showing that the Veteran hurt his back while working as a truck driver sometime in the 1980's and that he had to subsequently undergo spinal fusion surgery.  Given that the VA and private medical opinions currently of record do not address the Veteran's complete medical history with regard to his lumbar spine, the Board finds that further VA opinion is warranted.   It will be necessary for the VA examiner to determine whether any current lumbar spine disability is the result of the claimed in-service injury that was then exacerbated by the post-service job injury or whether the post-service job injury is an intervening cause of any claimed current lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the appropriate authorization to obtain all treatment records from the Minnesota Spinal Clinic.  If no records are associated with the claims file, a written determination should be included in the claims file.  

2.  After any new evidence received has been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed lumbar spine disability.  The claims file should be made available for the VA examiner's review. All necessary diagnostic studies and/or tests should be accomplished.

After reviewing the claims file and examining the Veteran, the VA examiner should identify diagnoses of all thoracolumbar spine disorders demonstrated of record since service, including on current examination.  For each disorder identified, the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each identified disorder is related to the Veteran's active military service, specifically to the claimed in-service injury in which an airplane cowling fell on his back, whether or not aggravated by subsequent post service job injury.

In rendering any opinion, the examiner should consider and discuss the Veteran's post-service job injury to his lumbar spine and should consider whether the in-service accident was the initial etiology of any current lumbar spine disability with the subsequent lumbar spine job injury being merely an exacerbation of any existing disability, or whether the subsequent lumbar spine job injury was the intercurrent cause of any currently identified disability.

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then readjudicate the issue on appeal. If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


